Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

The application has been amended as follows: 

-- 39.    (Amended) The system of claim 36, wherein the 

-- 42.    (Amended) The system of claim 36, wherein 

-- 52.    (Amended) The system of claim 49, wherein the is used to reduce downstream flow pulsation by movement of the second diaphragm, wherein the first and second chambers share a common wall of the housing. --


Allowable Subject Matter
Claims 36-52 are allowed.

The following is an examiner’s statement of reasons for allowance:

The amendments to claim 1 recite a housing including a first cover, second cover, and a neck projecting from the first cover. Additionally the claim recites limitations regarding the relative positioning and coupling of the components to a diaphragm and drive rod such that pumping from a first chamber formed by the diaphragm.
The examiner agrees with the applicant’s arguments that the closest prior art to Atkinson and Muschalek do not teach a neck projecting from a first cover, and wherein each of the first cover, second cover, and diaphragm are wider than the neck…a receiver with a recessed space receiving the neck while the covers are outside of the receiver, and a clamp additionally tightened to lock on the neck. The prior art is also silent as to the drive rod extending through the neck.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746